DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Response to Office Action submitted on 12/14/2021.  Claims 1-18 and 20-24 are pending for examination. Claims 1, 14, and 20 are independent claims.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claims 20-22 use “means” plus function language, the claim limitations with “means” language are in bold and function with linking phrase are italicized:

20. An apparatus to indicate a failure of a process control device, comprising: 
first means for monitoring to identify a first condition of a processor of the process control device; 
second means for monitoring to identify a second condition of a sensor of the process control device; 
means for identifying a failure based on the first condition or the second condition; and 
means for indicating to, when the first condition or the second condition is not met, halt operations performed by the process control device.  

21. The apparatus as defined in claim 20, wherein the means for identifying is to identify if an operational status of the process control device is outside a predetermined functional range using discrete logic.  

22. The apparatus as defined in claim 21, wherein the means for indicating is to indicate that the operational status of the process control device is outside the predetermined functional range.  

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification in Fig. 1, paragraphs 0018-0029, and 0043 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
With regards to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection of claim 1, Applicant’s representative argues on page 12 of the Response:
“The instant specification expressly defines the term ‘discrete logic,’ as ‘electrical components such as logic gates, transistors, passive components, etc. that do not include a processor for executing instructions.’” See Instant Specification para. [0019]. As stated in the MPEP, "[t]he broadest reasonable interpretation does not mean the broadest possible interpretation. Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification)." See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-10.2019] (emphasis added). 


any or all of the heartbeat monitor 108, … failure indicator 112 may be implemented using discrete logic. For example, the failure indicator 112 may be implemented using first discrete logic and the heartbeat monitor 108 and/or the sensor monitor 110 may be implemented using second discrete logic operatively coupled to the first discrete logic. As used herein, the term "discrete logic" means electrical components such as logic gates, transistors, passive components, etc. that do not include a processor for executing instructions. (See Specification paragraph [0019])

Using this special definition to interpret “first discrete logic” as recited in claim 1, the Examiner respectfully withdraws the rejections of claim 1 and dependent claims 2-13 and 23.
	Method claim 14 recites similar claim language “detecting, via first discrete logic, a failure of the processor or the sensor based on the first condition and the second condition” as claim 1 and use claim term “first discrete logic” and thus is allowable for at least the same reasons as discussed above for claim 1. Thus, the Examiner respectfully withdraws the rejections of claim 14 and dependent claims 15-18 and 24.
Apparatus claim 20 is claimed in means plus function format and recites the limitation “means for identifying a failure based on the first condition or the second condition” that incorporates the corresponding structure 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Mark G. Hanley  (USPTO Reg. No. 44,736) on March 9, 2022.
The application has been amended as follows:

Please amend claim 23 as follows:
23.  (Currently Amended) The apparatus of claim 1, wherein a failure of the sensor is detected in response to the second condition being greater than a first threshold or less than a second threshold. 

Allowable Subject Matter
	Claims 1-18 and 20-24  are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

As to independent Claims 1, 14, and 20, each of these claims contain allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1.  An apparatus for indicating a failure of a process control device, the apparatus comprising: 
a heartbeat monitor to be operatively coupled to a processor of the process control device to monitor a first condition of the processor; 
a sensor monitor to be operatively coupled to a sensor of the process control device to monitor a second condition of the sensor; and 
first discrete logic operatively coupled to the heartbeat monitor and the sensor monitor to generate a failure indication associated with the process control device based on the first condition or the second condition.

14.  A method for indicating a failure of a process control device, the method comprising: 
monitoring, via a heartbeat monitor, a first condition of a processor associated with the process control device;
monitoring, via a sensor monitor, a second condition of a sensor associated with the process control device; 
detecting, via first discrete logic, a failure of the processor or the sensor based on the first condition and the second condition; and 


20.  An apparatus to indicate a failure of a process control device, comprising: 
first means for monitoring to identify a first condition of a processor of the process control device; 
second means for monitoring to identify a second condition of a sensor of the process control device; 
means for identifying a failure based on the first condition or the second condition; and 
means for indicating to, when the first condition or the second condition is not met, halt operations performed by the process control device.

The elements of independent Claims 1, 14, and 20 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Longsdorf et al. (U.S. Publication No. 2005/0113942 A1) teaches a device interface is configured to couple to the process device and provide an output related to operation of a component of the process device. A component monitor monitors operation of the component and identifies a safety event of the component. A safety response module responds to a safety event of the component in accordance with a safety response.
Ashraf et al. (U.S. Publication No. 2008/0183306 A1) teaches a vital programmable logic device (VPD) is provided having at least two microprocessors. The VPD is configured to provide failsafe operation of a vital control system while operating in a closed circuit environment. 

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the 
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                   
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114